DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 11-16, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20120303319 (herein Kirkeby).
Regarding claim 1, Kirkeby teaches An accelerometer ([0054]) comprising: 
a microelectromechanical systems (MEMS) device that includes a capacitive structure having a capacitance that is configured to change in response to acceleration of an object (accelerometer is a microelectromechanical system... The deflection of the proof mass from the neutral position is detected in some embodiments whereby the capacitive effect between a set of fixed beams and the set of beams attached to the proof mass may be measured, [0054]); and 
an application-specific integrated circuit (ASIC) configured to determine acceleration of the object based at least in part on changes in the capacitance of the capacitive structure (data processors may be of any type suitable to the local technical environment, and may include... application specific integrated circuits (ASIC), [0112]; capacitive effect between a set of fixed beams and the set of beams attached to the proof mass may be measured, [0054]), the ASIC comprising: 
analog circuitry configured to measure the changes in the capacitance of the capacitive structure, the analog circuitry further configured to generate analog signals that represent the changes in the capacitance (Generating the first accelerometer sample signal and the second accelerometer sample signal preferably comprises: generating at least one analogue signal, wherein each analogue signal represents the acceleration in a direction, [0016], [0054]); 
an analog-to-digital converter (ADC) configured to convert the analog signals to digital signals (output of the accelerometer 11 may in some embodiments be passed to the processor via an analogue-to-digital converter 14 configured to convert an analogue output from the accelerometer (when the accelerometer is an analogue signal producing accelerometer) to a digital signal suitable for the processor 21, [0056]); and 
RMS firmware configured to perform a root-mean-square (RMS) calculation on a representation that is based on the digital signals to provide an RMS value that represents an amount of the acceleration of the object (root mean square processor is configured to calculate the root mean square value from the down sampled accelerometer data, [0079]; approximation to the magnitude of the accelerometer sample signal may be the root means square value of the accelerometer sample signal, [0009]).
Regarding claim 2, Kirkeby teaches wherein the MEMS device and the ASIC are implemented on a common semiconductor chip ([0114] teaches design of components on a semiconductor chip; Fig. 1 teaches layout of accelerometer 11 and processor 21).
Regarding claim 11, Kirkeby teaches wherein the RMS firmware is configured to perform a plurality of RMS calculations on the representation of the digital signals to provide a plurality of respective RMS values that represent respective amounts of the acceleration of the object with respect to respective frequencies ([0079] teaches RMS values for plural [x, y, and z] channels).
Regarding claim 12, Kirkeby teaches wherein the RMS firmware is configured to generate an interrupt signal based at least in part on the RMS value reaching a threshold (Where the threshold detector 107 determines that the RMS value is greater than the predetermined threshold value then the threshold detector 107 controls the sample switch to hold or block any further sample values, [0089]).
Regarding claim 13, the claimed method may be rejected by the existing construction of the sensor of Kirkeby used to reject claim 1. Consequently, claim 13 may be rejected in the same manner as claim 1 above.
Regarding claim 14, Kirkeby teaches wherein providing the MEMS device comprises: fabricating the MEMS device to include the capacitive structure; and wherein configuring the ASIC comprises: fabricating the ASIC (MEMS cantilever beam having a capacitive effect, [0054]; data processors may be application specific integrated circuits (ASIC), [0112]; [0113]-[0114] teach chip design and fabrication).
Regarding claim 15, Kirkeby teaches wherein fabricating the ASIC comprises: fabricating the analog circuitry, the ADC, and the RMS firmware on a common substrate ([0114] teaches design of components on a semiconductor chip; Fig. 1 teaches layout of accelerometer 11, ADC 14, and processor 21).
Regarding claim 16, Kirkeby teaches wherein fabricating the MEMS device comprises: fabricating the MEMS device on the common substrate ([0114] teaches design of components on a semiconductor chip; Fig. 1 teaches layout of MEMS device).
Regarding claim 19, the claimed method may be rejected by the existing construction of the sensor of Kirkeby used to reject claim 11. Consequently, claim 19 may be rejected in the same manner as claim 11 above.
Regarding claim 20, the claimed method may be rejected by the existing construction of the sensor of Kirkeby used to reject claim 12. Consequently, claim 20 may be rejected in the same manner as claim 12 above.
Regarding claim 21, the claimed method may be rejected by the construction and functionality of the sensor of Kirkeby used to reject claim 1. Consequently, claim 21 may be rejected in the same manner as claim 1 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirkeby as applied to claims 1 and 13 above, and further in view of US 20160146852 (herein Romano) in view of US 20110319782 (in view of Sweeney).
Regarding claims 3-6, Kirkeby does not appear to teach wherein the ASIC further comprises: a digital filter configured to filter the digital signals to provide filtered digital signals; wherein the RMS firmware is configured to perform the RMS calculation on the filtered digital signals to provide the RMS value that represents the amount of the acceleration of the object. However, Romano teaches the signal conditioner 104 implements a digital band-pass filter on a digitized signal of the MEMS sensed signal ([0033]). 
Further regarding claims 3-6, Kirkeby and Romano do not teach the digital filter being at least one Butterworth filter (as in claim 3), at least one Bessel filter (as in claim 4), at least one Chebyshev filter (as in claim 5). However, Sweeney in [0079] teaches Bessel, Chebyshev, and Butterworth filters are known in the art. It would be obvious to one of ordinary skill in the art to simply substitute the digital filter of Romano with the listed filters of Sweeney because the substitution would provide predictable results for conditioning MEMS signals to remove skewing by an offset ([0021]). The above findings satisfies the Graham factual inquiries stated in MPEP 2143 B regarding simple substitution of one known element for another to obtain predictable results.
Further regarding claim 6, Romano teaches a bandpass filter configured to block frequencies that are not included in a designated frequency band (digital band-pass filter, [0033]).
Regarding claim 7, Romano teaches wherein the ASIC further comprises: a digital filter configured to filter the digital signals to provide filtered digital signals (digital band-pass filter, [0033]); wherein the RMS firmware is configured to perform the RMS calculation on the filtered digital signals to provide the RMS value that represents the amount of the acceleration of the object (the signal conditioner 104 implements a digital band-pass filter on a digitized signal of the MEMS sensed signal, [0033]); wherein the digital filter includes a plurality of signal processing filters (signal conditioner 104 includes a first low pass filter that filters the output of the combiner 106, and a second low pass filter that filters an output of the signal conditioner 104, [0033]); and wherein each of the plurality of signal processing filters has a set of user-programmable coefficients that are capable of having a plurality of sets of values (conditions for the use of each profile of first and second cutoff frequencies and step response may be fixed or programmable by a user, [0034]).
Further regarding claims 7, Kirkeby and Romano do not teach at least a first set of values causing the respective signal processing filter to be configured as a Butterworth filter, at least a second set of values causing the respective signal processing filter to be configured as a Bessel filter. However, Sweeney in [0079] teaches Bessel and Butterworth filters are known in the art. It would be obvious to one of ordinary skill in the art to simply substitute the digital filter of Romano with the listed filters of Sweeney because the substitution would provide predictable results for conditioning MEMS signals to remove skewing by an offset ([0021]). The above findings satisfies the Graham factual inquiries stated in MPEP 2143 B regarding simple substitution of one known element for another to obtain predictable results.
Regarding claim 17, the claimed method may be rejected by the existing construction of the combination used to reject claim 6. Consequently, claim 17 may be rejected in the same manner as claim 6 above.
Regarding claims 3-7 and 17, it would be obvious to one of ordinary skill in the art to use the filters of Romano and Sweeney for at least the motivation of removing skew by an offset ([0021]).

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirkeby as applied to claim 1 above, and further in view of Romano and US 20160284361 (herein Yamamoto).
Regarding claims 8 and 9, Romano teaches the deficiencies  of Kirkeby, specifically: wherein the ASIC further comprises: a digital filter configured to filter the digital signals to provide filtered digital signals; wherein the RMS firmware is configured to perform the RMS calculation on the filtered digital signals to provide the RMS value that represents the amount of the acceleration of the object (conditioner 104 implements a digital band-pass filter on a digitized signal of the MEMS sensed signal ([0033])). It would be obvious to use the filter of Romano with the RMS signal of Kirkeby for at least the purpose of removing skew by an offset ([0021]).
Further regarding claims 8 and 9, Yamamoto teaches the deficiencies of the combination of Kirkeby and Romano, specifically: wherein the digital filter is configured to sample the representation of the digital signals at a sampling frequency that is greater than or equal to an output data rate of the RMS firmware, as in claim 8, and greater than or equal to four times an output data rate of the RMS firmware, as in claim 9 (filter 121 is configured to perform up-sampling to obtain a signal having a sampling frequency that is four times that of the original signal). It would be obvious to upsample as taught by Yamamoto the RMS signal of Kirkeby using filter of Romano because it is known in the art to upsample signals in the signal processing art for at least the purpose of improving quality of signal ([0001]).

Claims 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirkeby as applied to claims 1 and 13 above, and further in view of Romano and US 20170112470 (herein Sharafat).
Regarding claim 10, Romano teaches the deficiencies of Kirkeby, specifically: a digital filter configured to down-sample a rolling average of the digital signals to provide a down-sampled rolling average signal (conditioner 104 implements a digital band-pass filter on a digitized signal of the MEMS sensed signal ([0033])). It would be obvious to use the filter of Romano with the RMS signal of Kirkeby for at least the purpose of removing skew by an offset ([0021]). Further regarding claim 10, Sharafat teaches the deficiencies of the combination of Kirkeby and Romano, specifically: wherein the RMS firmware is configured to perform the RMS calculation on the down-sampled rolling average signal to provide the RMS value that represents the amount of the acceleration of the object ([0017] teaches average downsampling the input data to accelerate the processing speed). It would be obvious to downsample as taught by Sharafat the RMS signal of Kirkeby using filter of Romano because it is known in the art to downsample signals in the signal processing art for at least the purpose of reducing noise effect and enhances information provided and improving precision and speed ([0017]).
Regarding claim 18, the claimed method may be rejected by the existing construction of the combination used to reject claim 10. Consequently, claim 18 may be rejected in the same manner as claim 10 above.

Allowable Subject Matter
Claims 22-24 are allowed.
Regarding claim 22 and dependents thereof, the prior art does not teach, “based at least in part on the representative value being greater than or equal to a threshold value for at least a specified period of time, provide an interrupt signal.” Kirkeby teaches, in [0089], to block samples once the RMS value is greater than a threshold. But the value need not be greater than the threshold for a predetermined amount of time as described in the present invention.

Response to Arguments
Applicant’s arguments filed 2/18/2022 with respect to claim 22 have been fully considered and are persuasive.  The rejections have been withdrawn. 
However, upon further search and consideration, the Office uncovered additional prior art that teaches independent claim 1. As such, the claim has now been rejected as set forth above. Since the grounds of rejection have not been previously presented, the Office Action is Non-Final.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411. The examiner can normally be reached Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852                                                                                                                                                                                                        /WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852